 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE VELEZ,                                              Case No.: 3:18-cv-1840-CAB (MDD)
12                                           Plaintiff,
                                                              ORDER ON DEFENDANTS’
13   v.                                                       MOTIONS TO DISMISS
                                                              [Doc. No. 12]
14   IL FORNANIO (AMERICA)
     CORPORATION; TARTINE,
15
     INC.;TACOS EL GORDO DE TIJUANA
16   B.C., INC.,
17                                        Defendants.
18
19            This matter comes before the Court on Defendant Il Fornaio (America) Corporation
20   (“Il Fornaio”) and Tartine Inc.’s (“Tartine”) motion to dismiss (hereinafter collectively
21   “Defendants”). [Doc. No 12.1] Plaintiff Jose Velez filed his opposition to the motion and
22   the Defendants replied. [Doc. Nos. 14, 15.] The motion is granted for the following
23   reasons.
24
25
     1
26     Defendants Il Fornaio and Tartine filed multiple motions to dismiss the complaint [Doc. Nos. 10, 11, 12
     and 13]. The Court has reviewed the motions and they all appear to be duplicative of each other, therefore
27   the Court will only consider one of the motions, Doc. No. 12, as that is the most complete docket entry.
     Accordingly, the motions to dismiss that appear on the docket as Doc. Nos. 10, 11 and 13 are DENIED
28   as MOOT.

                                                          1
                                                                                       3:18-cv-1840-CAB (MDD)
 1          I. Background
 2          Plaintiff Jose Velez, who proceeds pro se, filed his original complaint in August
 3   2018. Velez asserted claims for violation of the Americans with Disabilities Act (“ADA”),
 4   42 U.S.C. § 12101 et seq., and California Civil Code section 51, et seq., (the “Unruh Act”).
 5   [Doc. No. 1.] All three defendants filed timely answers to the complaint. [Doc Nos. 3, 4,
 6   5.]
 7          On October 3, 2018, Plaintiff filed his First Amended Complaint (“FAC”). [Doc.
 8   No. 7.]2 The FAC alleges that Velez is a disabled person who, on August 6, 2018, visited
 9   three restaurants Il Fornaio, located at 1333 1st St, Coronado, CA 92118, Tartine, located
10   at 1106 1st St, Coronado, CA, 92119, and Tacos El Gordo, located at 556 Broadway, Chula
11   Vista, CA 91910 in California. [Doc. No. 7 ¶¶ 4, 6, 20, 23, 24.] While patronizing the
12   restaurants Velez encountered numerous barriers including at the service counters, bar,
13   seating areas and restrooms that make these public accommodations not fully accessible
14   for persons with mobility disabilities. [Id. ¶¶ 20, 23, 24.] Plaintiff alleges that the
15   architectural barriers prevented him from enjoying full and equal access to the business
16   establishments. [Id. at ¶ 5.]
17         Defendants Il Fornaio and Tartine filed a motion to dismiss the FAC. [Doc. No. 12.]
18   Plaintiff filed his opposition [Doc. No. 14] and Defendants filed their replies [Doc. Nos.
19   21, 22.]
20          II. Discussion
21          A. Legal Standard
22          Under Rule 12(b)(6), a party may bring a motion to dismiss based on the failure to
23   state a claim upon which relief may be granted. A Rule 12(b)(6) motion challenges the
24   sufficiency of a complaint as failing to allege “enough facts to state a claim to relief that is
25
26
27   2
      Defendant Tacos El Gordo answered the FAC [Doc. No. 9] and was subsequently voluntarily dismissed
     with prejudice by Plaintiff [Doc. Nos. 25, 26].
28

                                                     2
                                                                                 3:18-cv-1840-CAB (MDD)
 1   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Even under
 2   the liberal pleading standard of Rule 8(a)(2), which requires only that a party make “a short
 3   and plain statement of the claim showing that the pleader is entitled to relief,” a “pleading
 4   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of
 5   action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550
 6   U.S. at 555). “[C]onclusory allegations of law and unwarranted inferences are insufficient
 7   to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).
 8   Because Velez proceeds pro se, the court construes his filings liberally. Hebbe v. Pliler,
 9   627 F.3d 338, 342 (9th Cir. 2010). However, “[w]hile the court must construe pro se
10   pleadings liberally and afford plaintiff the benefit of the any doubt, even pro se plaintiffs
11   must allege, with a least some degree of particularity, overt acts taken by each defendant
12   which support his claim.” Rasidescu v. Midland Credit Mgmt., Inc., 435 F. Supp. 2d 1090,
13   1099 (S.D. Cal. 2006).
14         B. ADA Claim
15         Defendants move to dismiss Plaintiff’s ADA claim on the grounds that Plaintiff has
16   failed to establish that he is disabled within the meaning of the ADA.
17         Title III of the ADA prohibits discrimination against disabled persons in any place
18   of public accommodation. 42 U.S.C. § 12182. The concept of discrimination under the
19   ADA includes obviously exclusionary conduct and “more subtle forms of discrimination –
20   such as difficult-to-navigate restrooms and hard-to-open doors that interfere with disabled
21   individuals’ ‘full and equal enjoyment’ of places of public accommodation.” Chapman v.
22   Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011) (quoting 12182(a)).
23         To establish a violation of Title III of the ADA, a plaintiff must show that: (1) he is
24   a qualified individual with a disability; (2) the defendant is a private entity that owns,
25   leases, or operates a place of public accommodation; and (3) the plaintiff was denied public
26   accommodations by the defendant because of his disability. 42 U.S.C. §§ 12182(a)-(b);
27   Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). With respect to an individual,
28

                                                   3
                                                                              3:18-cv-1840-CAB (MDD)
 1   “disability” means: “(A) a physical or mental impairment that substantially limits one or
 2   more of the major life activities of such individual ….” 42 U.S.C. § 12102.
 3         Following the amendment to the ADA a physical or mental impairment was defined
 4   in the Code of Federal Regulations as:
 5         (i) [a]ny physiological disorder or condition, cosmetic disfigurement, or
           anatomical loss affecting one or more body systems, such as Neurological,
 6
           musculoskeletal, special sense organs, respiratory (including speech organs),
 7         cardiovascular, reproductive, digestive, genitourinary, immune, circulatory,
           hemic, lymphatic, skin, and endocrine; or
 8
           (ii) [a]ny mental or psychological disorder, such as an intellectual disability
 9         (formally termed “mental retardation”), organic brain syndrome, emotional or
           mental illness, and specific learning disabilities.
10
           (2) Physical or mental impairment includes, but is not limited to, contagious
11         and noncontagious diseases and conditions such as the following: Orthopedic,
           visual, speech and hearing impairments, and cerebral palsy, epilepsy,
12
           muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes,
13         intellectual disability, emotional illness, dyslexia, and other specific learning
           disabilities, Attention       Deficit Hyperactivity Disorder,             Human
14
           Immunodeficiency Virus infection (whether symptomatic or asymptomatic),
15         tuberculosis, drug addiction, and alcoholism.
16
     28 C.F.R. § 36.105 (b)(1); §36.104.
17
           Although the Ninth Circuit has yet to address when obesity qualifies as a disability
18
     under the ADA, a recent opinion from the court provides a discussion regarding the
19
     relevant issues to be considered. In Taylor v. Burlington N. R.R. Holdings Inc., 904 F.3d
20
     846, (9th Cir. 2018), the Court of Appeals certified the question of whether obesity
21
     constitutes an “impairment” and thus a “disability” under Washington law to the
22
     Washington Supreme Court and acknowledged that the ADA’s coverage of obesity is an
23
     open question in this circuit. The court provided an analysis of the treatment of obesity
24
     under the ADA and suggested that the Washington Supreme Court may wish to consider
25
     the EEOC’s interpretation of § 1630.2(h) and the amicus brief the EEOC filed in the appeal
26
     that was before the court. The EEOC’s position was summarized as being that “weight (1)
27
     is not an impairment when it is within the “normal” range and lacks a physiological cause
28

                                                   4
                                                                              3:18-cv-1840-CAB (MDD)
 1   but (2) may be an impairment when it is either outside the “normal” range or occurs as the
 2   result of a physiological disorder.” Taylor, 904 F.3d at 851. After reviewing the decisions
 3   of other circuits’ construction of when obesity qualifies as a disability under the ADA, the
 4   Ninth Circuit noted that in 2008 Congress rejected these federal courts’ narrow
 5   interpretations and passed the ADAAA, pointing out that in passing the amendment
 6   “Congress explained ‘the definition of disability . . . shall be construed in favor of broad
 7   coverage . . . to the maximum extent permitted under the ADA.” Id. at 852. Following
 8   this analysis the court turned to the Morriss decision and wrote:
 9         “Nevertheless, in Morriss v. BNSF Railway Co., 817 F.3d 1104, 1108 (8th
           Cir. 2016), the Eighth Circuit concluded that the most “natural reading of the
10
           [EEOC's] interpretive guidance is that an individual's weight is generally a
11         physical characteristic that qualifies as a physical impairment only if it falls
           outside the normal range and it occurs as the result of a physiological
12
           disorder.”
13
     Id.
14
           The Equal Employment Opportunity Commission’s (“EEOC”) interpretive guidance
15
     referred to by the Ninth Circuit concludes that obesity can constitute an impairment under
16
     the ADA under some but not all circumstances, stating:
17
           It is important to distinguish between conditions that are impairments and
18
           physical, psychological, environmental, cultural, and economical
19         characteristics that are not impairments. The definition of the term
           “impairment” does not include physical characteristics such as eye color, hair
20
           color, left-handedness, or height, weight, or muscle tone that are within
21         “normal” range and are not the result of a physiological disorder. The
           definition likewise, does not include characteristics predisposition or illness
22
           or disease. Other conditions, such as pregnancy, that are not the result of a
23         psychological disorder are also not impairments…
24
            The definition of an impairment also does not include common personality
25         traits such as poor judgment or a quick temper where these are not symptoms
           of a mental or psychological disorder.
26
27   29 C.F.R. Part 1630, app., § 1630.2(h).
28

                                                  5
                                                                             3:18-cv-1840-CAB (MDD)
 1         Additional insight regarding when obesity should be considered a disability can be
 2   garnered from the EEOC’s ADA compliance manual which, although withdrawn in 2012,
 3   concluded “[b]eing overweight, in and of itself, generally is not an impairment…. On the
 4   other hand, severe obesity, which has been defined as body weight more than 100% over
 5   the norm …, is clearly an impairment.” EEOC Compliance Manual, § 902.2(c)(5)(ii)
 6   (1995) (superseded in part by ADAAA). The manual also notes that that “[t]he mere
 7   presence of an impairment does not automatically mean that an individual has a disability.
 8   Whether severe obesity rises to the level of a disability will turn on whether the obesity
 9   substantially limits, or has substantially limited, or is regarded as substantially limiting a
10   major life activity.” Id. at § 902.2(c)(ii) n.16.
11         In support of their position that Plaintiff has not established a disability for ADA
12   purposes, Defendants cite to the Eighth Circuit Court of Appeals decision, Morriss v. BNSF
13   Ry. Co, 817 F.3d 1104 (8th Cir. 2016) certiorari denied Morriss v. BNSF Ry. Co., 137 S.
14   Ct. 256 (2016). In Morriss, the court was tasked with determining whether obesity
15   qualified as a physical impairment under the ADA. In reaching its decision, the court relied
16   heavily on one sentence in the EEOC’s interpretative guidance: “the definition of the term
17   “impairment” does not include physical characteristics such as eye color, hair color, left-
18   handedness, or height, weight, or muscle tone that are within “normal” range and are not
19   the result of a physiological disorder.” See 29 C.F.R. Part 1630, app., § 1630.2(h). After
20   considering the EEOC’s interpretative guidance, sister courts’ rulings, district court
21   decisions and Congress’s stated goal in enacting the ADA Amendments Act (ADAAA),
22   the court concluded for obesity, even morbid obesity, to be considered a physical
23   impairment under the ADA, it must result from an underlying physiological disorder or
24   condition. Morriss, 817 F.3d at 1108-1112.
25         Upon consideration of the issues the Ninth Circuit determined to be germane to the
26   analysis, the Court reads the term disability broadly, defers to the EEOC’s interpretation
27   of its own guidance and adopts the definition propounded by the EEOC in the amicus brief
28   filed in Taylor - that obesity may be an impairment when it is either outside the “normal”

                                                    6
                                                                              3:18-cv-1840-CAB (MDD)
 1   range or occurs as the result of a physiological disorder. See Turtle Island Restoration
 2   Network v. U.S. Dep’t of Commerce, 878 F.3d 725, 733 (9th Cir. 2017) (a court “must defer
 3   to an agency’s interpretation of its own ambiguous regulations, which controls unless
 4   plainly erroneous or inconsistent with the regulation or where there are grounds to believe
 5   that the interpretation does not reflect the agency’s fair and considered judgment of the
 6   matter in question.” (internal quotation marks and citation omitted). See also BNSF Ry.
 7   Co. v. Feit, 281 P.3d. 225, 229 (Mont. 2012) (“By using the conjunctive ‘and,’ the
 8   regulation excludes weight from the definition of impairment only if it is both ‘within
 9   “normal” range’ and ‘not the result of a physiological disorder.’”) (emphasis in original);
10   EEOC v. Res. for Human Dev., Inc., 827 F. Supp. 2d 688 (E.D. La. 2011) (“a physiological
11   cause is only required when a charging party’s weight is within the normal range…if a
12   charging party’s weight is outside the normal range – that is, if the charging party is
13   severely obese – there is no explicit requirement that [the] obesity be based on a
14   physiological impairment.).
15         Here, Plaintiff’s FAC alleges that he:
16         is a person with mobility-related limitations because [sic] morbid obesity and
           a binge-eating disorder. For example, his additional weight on his frame
17
           makes it more difficult to breathe, walk, stand, and bend; while his binge-
18         eating disorder affects his ability to concentrate and think. Plaintiff is
           therefore a “disabled” person within the meaning of the ADA and California
19
           Code § 12926. The cause of the obesity is, among other, an underlying
20         physiological and/or psychological cause known as binge eating disorder
           (BED). Because of physiological and/or psychological reasons beyond
21
           Plaintiff’s control, he experiences recurrent episodes of binge-eating…
22
     [Doc. No. 7 at ¶ 4.]
23
           Applying the above interpretation of when obesity qualifies as a disability under the
24
     ADA, Plaintiff has, for pleading purposes, alleged facts sufficient to demonstrate he has a
25
     disability. He has alleged that his morbid obesity makes it difficult to perform major life
26
     activities such as breathing, standing, walking, bending, concentrating and thinking. See
27
     42 U.S.C § 12102(2)(A)-(B). Whether or not Plaintiff can in fact prove his weight rises to
28

                                                    7
                                                                            3:18-cv-1840-CAB (MDD)
 1   the level of a disability under the ADA is best left for summary judgment or a jury – such
 2   an analysis is not appropriate at the pleading stage. See, e.g., Lowe v. Am. Eurocopter,
 3   LLC, 2010 WL 5232523, at * 8 (N.D. Miss. Dec. 16, 2010) (“[w]hether or not Plaintiff can
 4   in fact prove that her weight rises to the level of a disability under the ADA is not at issue
 5   here, as a motion to dismiss is not the proper method for evaluating the merits of Plaintiff’s
 6   specific assertions.”) (emphasis in original).
 7         The Court however finds pleading deficient to establish the Plaintiff’s Article III
 8   standing. A plaintiff must not only establish that he has a disability, he must also establish
 9   that he was denied public accommodations by the Defendants because of his disability.
10         Plaintiff has alleged due to his weight he has difficulty walking, standing and
11   bending,3 but has offered no facts demonstrating how his alleged disability relates to the
12   barriers he alleges he encountered at the Defendants’ facilities. For Article III standing,
13   Plaintiff must allege that he actually encountered at least one barrier to his full enjoyment
14   of the facility related to his disability.
15         Plaintiff only offers conclusory statements that the facilities were not fully accessible
16   to him, but provides no facts to support that conclusion. The motion to dismiss is therefore
17   GRANTED, with leave to amend, to allow Plaintiff to articulate facts as to how he was
18   denied public accommodation due to his asserted disability.
19          C.    Unruh Act Claim
20          The Court sua sponte declines to exercise supplemental jurisdiction over Plaintiff’s
21   Unruh claim.
22          Supplemental jurisdiction to hear state law claims is granted to the federal courts
23   under 28 U.S.C. § 1367(a). The statute provides:
24
25
     3
26    Plaintiff has alleged his weight results in difficulties walking but his not asserted he uses a wheel chair
     or other mobility device that would, for example, relate to the alleged access barriers regarding table
27   heights, or the need for an accessible restroom. Although he may seek remediation of barriers he did not
     personally encounter, he must provide facts demonstrating that he personally encountered at least one
28   barrier, related to his personal disability, to satisfy the standing requirements.

                                                          8
                                                                                         3:18-cv-1840-CAB (MDD)
 1         [I]n any civil action of which the district courts have original jurisdiction, the
           district courts shall have supplemental jurisdiction over all other claims that
 2
           are so related to claims in the action within such original jurisdiction that they
 3         form part of the same case or controversy under Article III of the United States
           Constitution.
 4
 5   28 U.S.C. § 1367(a). “Supplemental jurisdiction is mandatory unless prohibited by §
 6   1367(b), or unless one of the exceptions in § 1367(c) applies.” Schutza v. Cuddeback, 262
 7   F. Supp. 3d 1025, 1028 (S.D. Cal. 2017). A district court may decline supplemental
 8   jurisdiction over a state law claim under § 1367(c) if:
 9         (1) the claim raises a novel or complex issue of State law,
           (2) the claim substantially predominates over the claim or claims over which
10
           the district court has original jurisdiction,
11         (3) the district court has dismissed all claims over which it has original
           jurisdiction, or
12
           (4) in exceptional circumstances, there are other compelling reasons for
13         declining jurisdiction.
14
     28 U.S.C. § 1367(c). While the presence of any of the conditions in § 1367(c) triggers the
15
     court’s discretion to decline supplemental jurisdiction, it is informed by considering “the
16
     values of economy, convenience, fairness, and comity.” Acri v. Varian Assocs., Inc., 114
17
     F.3d 999, 1001 (9th Cir. 1997).
18
           When a district court declines supplemental jurisdiction over a state law claim
19
     pursuant to any of the first three provisions of §1367(c), the court need not state its reasons
20
     for dismissal. San Petro Hotel Co. v. City of L.A., 159 470, 478 (9th Cir. 1988). But, if
21
     jurisdiction is declined under § 1367(c)(4), the district court “must articulate whey the
22
     circumstances of this case are exceptional.” Id. (quoting Exec. Software N. Am., Inc. v.
23
     U.S. Dist. Ct., 24 F.3d 1545, 1557 (9th Cir. 1994)).
24
           Here, Plaintiff has alleged the following ADA Standards of Accessible Design
25
     violations at Il Fornaio: (1) all portions of the counter near the entrance are higher than 36
26
     inches above the floor; (2) all portions of the sales counter/bar where alcoholic and non-
27
     alcoholic beverages are sold are higher than 36 inches above the floor and the “happy hour”
28

                                                    9
                                                                               3:18-cv-1840-CAB (MDD)
 1   menu is only available to patrons at the bar area; (3) there is no signage at the inaccessible
 2   toilet rooms giving directions to accessible toilet rooms; (4) the pipes below the lavatory
 3   are not insulated or otherwise protected; (5) the flush control of the toilet is not on the open
 4   side of the water closet; (6) the coat hook is incorrectly mounted; (7) the moveable tables
 5   with accessible seating locations are not dispersed throughout all dining areas; and (8) the
 6   fixed tables with accessible seating locations are not dispersed throughout all dining areas.
 7   [Doc. No. 7 at ¶ 20.] As to Tartine, Plaintiff alleges the following violations: (1) the area
 8   around the water closet is not unobstructed; (2) the pipes below the lavatory are not
 9   insulated or otherwise protected; (3) the moveable tables do not provide the necessary leg
10   room; (4) the moveable tables with accessible seating locations are not dispersed
11   throughout all dining areas; and (5) the knee clearance of the moveable tables is inadequate.
12   [Id. at ¶ 23.] Plaintiff also alleges that Defendant Il Fornaio’s website suffers from multiple
13   non-compliance issues and makes an additional claim, on information and belief, that ten
14   other Il Fornaio restaurants located in California, have counters that violate the standard.
15   [Id. at ¶¶ 21, 22.]
16          Notwithstanding the claims surrounding the website and the ten Il Fornaio
17   restaurants Plaintiff has not visited, the 13 allegations, if proven, would entitle Plaintiff to
18   a minimum award of $52,000. See CAL. CIV. CODE § 52(a) (The Unruh Act provides that
19   a defendant is “liable for each and every offense for the actual damages, and any amount
20   that may be determined by a jury, or a court sitting without a jury, up to a maximum of
21   three times the amount of actual damages but in no case less than four thousand dollars
22   ($4,000).”). Further, Plaintiff seeks an award of punitive damages under Unruh for every
23   incident of willful discrimination pursuant to California Civil Code section 52(b)(1).
24   Whereas under the ADA, the only relief Plaintiff is entitled to is injunctive relief.
25   Therefore, the Court concludes that the monetary damages sought by Plaintiff under the
26   Unruh Act substantially predominate over federal injunctive relief.            See Schutza v.
27   Cuddeback, 262 F. Supp. 3d 1025, 1030 (S.D. Cal. 2017) (finding that monetary damages
28   of $36,000 sought by plaintiff under the Unruh Act substantially predominate over federal

                                                    10
                                                                                3:18-cv-1840-CAB (MDD)
 1   injunctive relief); see also Org. for Advancement of Minorities with Disabilities v. Brick
 2   Oven Rest., 406 F. Supp. 2d 1120, at 1131 (S.D. Cal. 2005) (holding that potential statutory
 3   damage award of $56,000 under Unruh Act substantially predominated over injunctive
 4   relief under the ADA); Molski v. Hitching Post I Rest., Inc., No. CV 04-1077SVWRNBX,
 5   2005 WL 3952248, at *7 (C.D. Cal. May 25, 2005) (concluding that the potential $52,000
 6   damages award available under Unruh Act versus the injunctive relief and attorneys’ fees
 7   available to plaintiff under the ADA was disproportionate enough to substantially
 8   predominated over the federal claims).
 9          Furthermore, an additional compelling reason to decline supplemental jurisdiction
10   in this case is provided by the legislative history to the Unruh Act itself. In 2012, in an
11   attempt to deter baseless claims and vexatious litigation, California adopted heightened
12   pleading requirements for disability discrimination lawsuits under the Unruh Act. See CAL.
13   CIV. PRO CODE § 425.504; SB 1186, Chapter 383 § 24 (Ca. 2012). “Therefore, as a matter
14   of comity, and in deference to California’s substantial interest in discouraging unverified
15   disability discrimination claims, the Court declines supplemental jurisdiction over
16   Plaintiff’s Unruh Act claim.” Schutza, 262 F. Supp. 3d at 1031. See also Schutza v.
17   Lamden, Case No.: 3:17-cv-2562-L-JLB, 2018 WL 4385377, at *5. (S.D. Cal. Sept. 14,
18   2018) (finding it improper to allow plaintiff to use the federal court as an end-around to
19   California’s pleading requirements); Hitching Post I, 2005 WL 3952248 at *8-9 (declining
20   compelling reasons exists to decline supplemental jurisdiction over Unruh Act claims
21   including “California courts should be given an opportunity to interpret California’s
22   disability laws, … , and because the parties themselves are entitled surer-footed
23   interpretation of California’s disability laws”).
24
25
     4
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. CAL. CIV. PROC. CODE § 425.50.

                                                          11
                                                                                          3:18-cv-1840-CAB (MDD)
 1      III.   Conclusion
 2         In accordance with the foregoing, Defendants’ motion to dismiss is GRANTED.
 3   [Doc. No. 12.] Because the Court has sua sponte declined to exercise supplemental
 4   jurisdiction over Plaintiff’s state law claim, Plaintiff’s California Unruh Act claim is
 5   DISMISSED WITHOUT PREJUDICE to asserting it in state court. Plaintiff shall file
 6   an amended complaint no later than December 28, 2018.
 7         It is SO ORDERED.
 8   Dated: December 10, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                12
                                                                         3:18-cv-1840-CAB (MDD)
